Title: To John Adams from Timothy Pickering, 7 September 1798
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Trenton Sept. 7. 1798.

This morning I received under your cover the address from the Hawkins volunteer troop of Horse and your answer, which are copying for publication: the answer will then be forwarded in the mail.
I have the honor to inclose Mr. Adams’ letter No. 120. dated at Berlin the 8th of May, containing a letter from the Swedish minister there, the Baron d’Engerstrom, referred to in the dispatches of Mr. Adams lately sent you. This No. 120. came to hand last evening; and at the same time one addressed to Mrs. Adams, under cover from Mr. Sylvanus Bourne.
Last evening I received the inclosed letter from Doctor Rush, desiring his brother might be mentioned to you for the vacant seat on the Bench of the Supreme Court.
I have the honor to be / with great respect / sir, your obedt. servant
Timothy Pickering